Case 7:19-cv-00357 Document 1-3 Filed on 10/10/19 in TXSD Page 1 of 16

  

CT Co rporation Service of Process
Transmittal
08/08/2019
CT Log Number 5360178714
TO: Rachael Hembree
Progressive Casualty Insurance Company
7301 Metro Center Dr
Austin, TX 78744-1748

RE: Process Served in Texas

FOR: Progressive County Mutual insurance Company (Domestic State: TX)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TELE OF ACTION: MANUEL FARIAS, Pitf. vs. PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY, Dft.
DOCUMENT(S) SERVED: Citation, Original Petition and Request for Disclosure, Certificate(s)
COURTIAGENCY: 275th Judicial District Court Hidalgo County, TX

Case # C330019E
NATURE OF ACTION: Insurance Litigation

ON WHOM PROCESS WAS SERVED: CT Corporation System, Dallas, TX

BATE AND HOUR OF SERVICE: By Certified Mail on 08/08/2019 postmarked on 08/05/2019

JURISDICTION SERVED : Texas

APPEARANCE OR ANSWER DUE: on or before 10:00 o'clock a-m. on the Monday next after the expiration of 20 days
after service (Document(s) may contain additional answer dates)

ATTORNEY(S) { SENDERS): EZEQUIEL REYNA, JR.
LAW OFFICES OF EZEQUIEL REYNA, JR., PC.
702 W. EXPRESSWAY 83. STE. 100
WESLACO, TX 78596
956-968-9556

ACTION ITEMS: CT has retained the current log, Retain Date: 08/08/ 2019, Expected Purge Date:
08/13/2019

Image SOP

Email Notification, Paula Stewart paula_stewart@progressive.com

Email Notification, Rachael Hembree rachael_hembree@progressive.com
Email Notification, Bonnie Thomas bonnie_thomas@progressive.com

Email Notification, DAJOHNA! POLITE-MIMS
dajohnai_y_polite-mims@progressive.com

Email Notification, Regina Smith Regina _Smith@Progressive.cam

SIGNED: CT Corporation System
ADDRESS: 1999 Bryan Street
Suite 960

Page 1 of 2 / JM

information displayed on this transmittal is for CF
Corporation's record keeping purposes only and is pravided to
. emer — the recipient for quick reference. This information does not
MFRS ER constitute 2 legal opinion as to the nature of action, the
EXHIBIT # amount of damages, the answer date, or any information
B contained in the documents themselves. Raciplent is

; e e & responsible far interpreting sald documents and for taking
@ appropriate action, Signatures on certified mail receipts
. fe confirm receipt of package only, not contents.

 

 
Case 7:19-cv-00357 Document 1-3 Filed on 10/10/19 in TXSD Page 2 of 16

 

CT Corporation

Service of Process
Transmittal
08/08/2019

CT Log Number 536017814

TO: Rachael Hembree
Progressive Casualty Insurance Company
7301 Metro Center Dr
Austin, TX 78744-1748
RE: Process Served in Texas
FOR: = Progressive County Mutual insurance Company (Domestic State: TX)
Dallas, TX 75201
TELEPHONE: 214-932-3601

 

Page 2 of 2 / JM

Information displayed on this transmittal is for CT
Corporation's record keeping purposes only and 1s provided to
the recipient for quick reference. This information daes nat
constitute a legal opinion as to the nature of action,.the
amount of damages, the answer date, or any information
contained in the documents themselves, Recipient is
responsible for interpreting satd documents and for taking
appropriate action, Signatures on certified mail receipts
confirm receipt of package only, not contents.
alt tee{tUfpeaqs | , | per ge " ea
qe plo {UE [pay io elle’ adel atedetltiy fil | CE lane Via * |
"lO {! Hg it rn ee igravassinvocaes— " yozse 7 _—_! +h

cob Jus fis weg yyy 7  O9'9S ll moe |

|
weyshs uolpox0dAod LD vooutgtte Ea
vab-aslnines 3 Daun | wecleilll -
MOD FIUMMSUE iL , . |
Pray FMSIPAH “auis3noay
vd Xt 1419998 NUNLTY

      

é269 9552 2000 0020 LTO

NS ANU 2-0
v3 120 YG) O4

TTT TTT 7, DRAMA NWAgT7.

AGTTOMS Wing

Case 7:19-0-80357 Document 1-3 Filed on 10/10/19 in TXSD. Page 3 of 16

 
Case 7:19-cv-00357 Document 1-3 Filed on 10/10/19 in TXSD Page 4 of 16

NOTICE: Pursuant to TRCP 126: Statement of Inability to Afford Payment
of Court Costs or an Appeal Bond filed = NO

C-3300-19-E
275TH DISTRICT COURT, HIDALGO COUNTY, TEXAS

CITATION
THE STATE OF TEXAS

NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If
you or your attorney do not file a written answer with the clerk who issued this citation
by 10:00 a.m. on the Monday next following the expiration of twenty (20) days after you
were served with this citation and petition, a default Judgment may be taken against you.

PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY
ATTORNEY OF SERVICE, CT CORPORATION SYSTEM
1999 BRYAN ST., STE, 900

DALLAS, TX 75201

You are hereby commanded to appear by filing a written answer to the PLAINTIFF'S
ORIGINAL PETITION on or before 10:00 o’clock a.m. on the Monday next after the
expiration of twenty (20) days after the date of service hereof, before the Honorable
Marla Coellar, 275th District Court of Hidalgo County, Texas at the Courthouse at 100
North Closner, Edinburg, Texas 78539.

Said petition was filed on this the Ist day of August, 2019 and a copy of same
accompanies this citation. The file number and style of said suit being C-3300-19-E,
MANUEL FARIAS YS. PROGRESSIVE COUNTY MUTUAL INSURANCE

COMPANY

Said Petition was fited in said court by Attomey EZEQUIEL REYNA, JR., 702 W.
EXPRESSWAY 83, STE, 100, WESLACO, TX 78596.

The nature of the demand is fully shown by a true and correct copy of the petition
accompanying this citation and made a part hereof. .

The officer executing this writ shall promptly serve the same according to requirements
of law, and the mandates thereof, and make due return as the law directs.

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at Edinburg,
Texas on this the 2nd day of August, 2019.

LAURA HINOJOSA, DISTRICT CLERK
100 N. CLOSNER, EDINBURG, TEXAS

HIDAT)GO COUNTY, TEXAS

 
 

 

KRYSTALIBIDALGO, DEPUTY

 

 
Case 7:19-cv-00357 Document 1-3 Filed on 10/10/19 in TXSD Page 5 of 16

C-3300-19-E:
OFFICER’S RETURN

Came to hand on of , 20] at _ o'clock .m. and
executed in County, Texas by delivering to each of the within named
Defendant in person, a true copy of this citation, upon which I endorsed the date of

delivery to said Defendant together with the accompanying copy of the
(petition) at the following times and places, to-wit:

 

 

 

 

 

 

 

 

 

 

 

 

NAME DATE TIME | PLACER

And not executed as to the defendant, the

diligence used in finding said defendant, being: and the

cause of failure to execute this process is: and the

information received as to the whereabouts of said defendant, being:
. I actually and necessarily traveled miles in the

 

 

service of this citation, in addition to any other mileage I may have traveled in the service
of other process in the same case during the same trip.

Fees: serving ... copy(s}
THES... eeeseseeessses od,

 

DEPUTY
COMPLETE IF YOU ARE PERSON OTHER THAN A SHERIFF :

CONSTABLE OR CLERK OF THE COURT
In accordance to Rute 107, the officer or authorized person iho serves or attempts to
serve a citation must sign the retuen. If the return is signed by a person other than a
sheriff, constable or the clerk of the court, the return must either be verified or be signed
under the penalty of perjury. A return signed under penalty of perjury must contain the
statement below in substantially the following form:

my date of birth is

“My name is
and I

 

—_ Cand: sthe address is
declare under penalty of perjury that the foregoing is true and correct.
EXECUTED in _____s County, State of Texas, on the day of .
201_.

 

 

Declarant’

 

If Certified by the Supreme Court of Texas
Date of Expiration / PSC Number

 

 
Case 7:19-cv-00357 Document 1-3 Filed on 10/10/19 in TXSD Page 6 of 16

CAUSE NO.
MANUEL FARIAS § IN THE DISTRICT COURT
Plaintiff §
§
§
VS. § TH JUDICIAL DISTRICT
§
PROGRESSIVE COUNTY MUTUAL §
INSURANCE COMPANY §
Defendant § HIDALGO COUNTY, TEXAS

PLAINTIFF'S ORIGINAL PETITION
TO THE HONORABLE JUDGE OF SAID COURT:
COMES NOW, Plaintiff, Manuel Farias and complains of Defendant, Progressive
County Mutual Insurance Company, and hereinafter referred to as “Progressive” and for cause of

action shows:

I
DISCOVERY CONTROL PLAN

Plaintiff intends to proceed undes Discovery Control Plan No. 2.

iL
PARTIES

Plaintiff is an individual who resides in Hidalgo County, Texas.

Defendant Progressive is a Domestic insurance carrier authorized to conduct the business

of insurance in Texas, who may be served with process by its attorney of service at:

C T Corporation System
1999 Bryan Street Suite 900°
Dallas, Texas 75201-3136
II.
JURISDICTION

The court has jurisdiction over defendant because defendant is a Texas resident. The

court has jurisdiction over the controversy because the damages are within the jurisdictional

 
Case 7:19-cv-00357 Document 1-3 Filed on 10/10/19 in TXSD Page 7 of 16

limits of the coutt.

IV.
VENUE

Venue is proper in Hidalgo County, Texas because defendant is an insurance company
and this is the county where the loss occurred and where policyholder who instituted suit resided
when the cause of action accrued/the beneficiary who instituted suit resided when the cause of
action accrued. The aute accident giving rise to this claim occurred in Hidalgo County, Texas.

V. FACTS PERTAINING TO ACCIDENT
On or about May 18, 2018, Plaintiff Manuel Farias was a passenger in a 2011 Mazda
CX-9 being driven by your insured, Alejandro Tajonar, Mr. Farias hired Mr. Tajonar to provide
him transportation through the service UBER, defendant Progressive County Mutual Insurance
Company’s policy holder. Your insured was facing East on the 1600 Block of West Highway
Business 83 in McAllen, Texas directly behind a vehicle being driven by Petrolina Ochoa.

Alejandro Gallardo was driving his Volkswagen GTI also traveling Eastbound on the
inside lane directly behind Mr. Tajonar. Mr. Gallardo failed to control his speed and collided into
the vehicle of your insured. As a result of the impact, your insured rear-ended Ms. Ochoa.

Plaintiff Manuel Farias was seriously injured in the incident and because of the force of
the collision was taken to the hospital right after the accident. The impact was so strong that the
vehicle Plaintiff was in was significantly damaged by the truck driven by Alejandro Gallardo.

Plaintiff suffered serious injuries as a result of Defendant Alejandro Gallardo’s
negligence.

Defendant Gallardo, driver of the uninsured vehicle, had a duty to exercise the degree of
care that a reasonably careful person would use to avoid harm to others under circumstances
similar to those described herein. Plaintiff's injuries were proximately caused by Defendant Mr.

Gallardo’s negligent, careless and reckless disregard of said duty. The negligent, careless and

 
Case 7:19-cv-00357 Document 1-3 Filed on 10/10/19 in TXSD Page 8 of 16

reckless disregard of duty of Defendant Mr. Gallardo consisted of, but is not limited to, the

foliowing acts and omissions:

a. In failing to keep such a lookout as would have been kept by a person exercising ordinary
eare and prudence under the same or similar circumstances.

b. In failing to make such a timely and proper application of the brakes as would have been
made by a person exercising ordinary care and prudence under the same: or similar
circumstances;

c. In failing to contra] his speed;

d. In failing to yield the right of way to a yield sign;

e. In failing to maintain an assured clear distance between his vehicle and any other vehicle

f. In failing to keep his vehicle under control; and

VI.
FACTS PERTAINING TO INSURANCE COVERAGE
At the time of the accident described in paragraph 5 above, plaintiff was protected against
loss caused by bodily injury, and resulting from the ownership, maintenance, or use of an
uninsuted/under insured motor vehicle by a policy of insurance by Defendant Progressive.
Defendant Progressive issued its insurance policy numbered 06250026 naming and/or
including the plaintiff as a person who would be covered by insurance under the policy.

VIL
UNINSURED MOTORIST INSURANCE

On the date in question, Alejandro Gallardo was driving his 2004 Ford Explorer with ne
insurance coverage.

Plaintiff was protected by insurance written by Progressive, providing him with coverage
for personal injuries arising from an accident with an uninsured motorist.

From and after the time the plaintiff's uninsured motorist claims were presented to

defendant Progressive, the defendant’s lability to pay the claim in accordance with the terms of

 
Case 7:19-cv-00357 Document 1-3 Filed on 10/10/19 in TXSD Page 9 of 16

the insurance policy was reasonably clear. Despite there being no basis whatsocver on which a
reasonabie insurance company would have relied to delay payment of the plaintiff's uninsured
motorist claim, defendant Progressive refused to accept the claim and pay the plaintiff as the
policy required,

VIE +
PETITION FOR DECLARATORY RELIEF

Plaintiff seeks a declaratory judgment, pursuant to Tex. Civ. Prac. & Rem. Code Ann. §
37.001-37.011, determining an actual immediate controversy between the parties regarding thcir
respective rights and obligations under an: insurance contract. The Court’s declaration will confer
certainty on the parties and serve the interests of justice. Specifically, plaintiff seeks a finding (or
findings) that:

- Mr. Gallardo was uninsured

- That he was negligent

- That his negligence was a proximate cause of the collision

- That plaintiff suffered damages as a proximate result of Mr. Gallardo’s negligence

- That plaintiff was not comparatively responsible

- That plaintiff's damages fall within the coverage afforded to them under the uninsured

motorist provisions in Progressive’s insurance contract.

TX.
BREACH OF CONTRACT/PROMPT PAYMENT OF CLAIMS

In the event that Progressive refuses or fails to pay uninsured motorist benefits to plaintiff
after judicial determination that plaintiff is legally entitled to recover from Mr. Gallardo, plaintiff
reserves the right to sue Progressive for breach of contract and/or statutory damages under the
Texas Insurance Code § 542.060 (prompt payment of claims). Plaintiff acknowledges thet breach
of contract claims against Progressive and/or claims for vialation of the prompt payment laws are

not ripe at this point. Consequently, this pleading serves as notice only (to the extent necessary),

4

 
Case 7:19-cv-00357 Document 1-3 Filed on 10/10/19 in TXSD Page 10 of 16

and non-waiver of potential claims.

x:
BAD FAITH

Plaintiff was an insured under an insurance contract issued by Progressive, which gave
rise to a duty of good faith and fair dealing. PlaintifP's attomey attempted to discuss settlement
negotiations with defendant Progressice in an effort to reach an agreement for plaintiff's injuries
and damages. From and after the time the plaintiffs claims were presented to defendant
Progressive, the defendant’s liability to pay the claim in accordance with the terms of the
insurance policy was reasonably clear. Despite there being no basis whatsoever on which a
reasonable insurance company would have relied to delay payment of the plaintiffs claim,
defendant Progressive refused to accept the claim and pay the plaintiff as the policy required.

At that time, defendant Progressive knew or should have known by the exercise of
reasonable diligence that its liability was reasonably clear. In this regard, the plaintiff will show
that the defendant failed to conduct a reasonable, proper investigation of the claim and refused to
rely on the true facts, resorting instead to producing faulty, incomplete, and biased reasons as
subterfuges to avoid paying a valid claim. Defendant Progressive delayed payment of a covered
claim when defendant knew and/or should have known its fiability under the policy was
reasonably clear.

Consequently, defendant Progressive breached its duty to deal fairly and in good faith
with the plaintiff. The defendant’s breach was a proximate cause of the losses, expenses, and
damages suffered by the plaintiff as more specifically described below.

The breach of duty by defendant Progressive was aggravated by the kind of malice for
which the law allows the imposition of exemplary damages. Defendant Progressive conduct was
specifically intended to cause substantial injury to the Plaintiff. Defendant Progressive conduct

involved an extreme degree of risk of potential harm to the Plaintiffs or others and, despite the

 
Case 7:19-cv-00357 Document 1-3 Filed on 10/10/19 in TXSD Page 11 of 16

defendant's being actually and subjectively aware of the risk involved, the defendant proceeded
with conscious indifference to the rights, safety, and welfare of the plaintiff. Plaintiff, therefore,

seeks exemplary damages in an amount to be assessed by the trier of fact.

XL
LATE PAYMENT OF CLAIMS

Plaintiff suffered a loss covered by the policy and gave proper notice to defendant of
plaintiff's claim on March 15, 2019. Subsequently, demand letters were sent out on May 9, 2019,

Defendant is liable for the claim and had a duty to pay the claim in a timely manner as
previously discussed. Defendant breached the duty by not timely acknowledging, investigating
and/or requesting information regarding the claim.

Plaintiff seeks unliquidated damages within the jurisdictional limits of this court.
Plaintiff is entitled to recover actual damages of the amount of the claim, and under Texas
{Insurance Code section 542.060(a), statutory damages of 18% of the amount of the claim.
Plaintiff is entitled to recover reasonable and necessary attorney fees under Texas Insurance

Code section 542.060(b).

Xi.
DAMAGES

As a proximate result of the conduct of Alejandro Gallardo and defendant Progressive,
plaintiff has sustained damages. Plaintiff suffered from the following damages and/or is entitled
to the following darnages:

a. Reasonable medical care and expenses in the past. These expenses were incurred by
plaintiff for the necessary care and treatment of the injuries resulting from the accident
complained of herein and such charges are reasonable and were usual and customary
charges for such services in Hidalgo County, Texas;

b. Reasonable and necessary medical care and expenses which will in all reasonable

probability be incurred in the future;

 
Case 7:19-cv-00357 Document 1-3 Filed on 10/10/19 in TXSD Page 12 of 16

c. Physical pain and suffering in the past;
d. Physical pain and suffering in the future;
€. Mental anguish in the past;
f. Mental anguish in the future;
g. Physical impairment in the past;
h. Physical impaicment in the future;
i. Attorney’s fees; and
j. Exemplary damages.
XIIL
DISCOVERY
Aitached as Exhibit “A” to this Original Petition; is Plaintiff's Requests for Disclosures
and Request for Production to Defendant Progressive.

XIV.
PRAYER

For these reasons, Plaintiff requests that Defendants be cited to appear and answer, and
on final trial Plaintiff have:

a. Judgment against Defendants for a sum in excess of the minimum jurisdictional limits of
the Court, with interest at the legal rate from day of accident until judgment;

b. Pre-judgment interest as provided by law;

c. Post-judgment interest as provided by law;

d. Costs of suit; .

e. Attorney’s fees;

f. Exemplary damages: and
g. Such other and further relief to which Plaintiff may be justly entitled.

 
Case 7:19-cv-00357 Document 1-3 Filed on 10/10/19 in TXSD Page 13 of 16

 

 

 

Ezefuie yn, Jr. SBN: 16794798
Edévard-L. Ciccone SBN: 0430550

702 W. Expressway 83, Suite 100
Weslaco, Texas 78596
{956} 968-9556 Phone / (956) 447-0668 Fax

ATTORNEYS FOR PLAINTIFF

 
Case 7:19-cv-00357 Document 1-3 Filed on 10/10/19 in TXSD Page 14 of 16

CAUSE NO.
MANUEL FARIAS § IN THE DISTRICT COURT
Plaintiff §
VS. § ____ TH JUDICIAL DISTRICT

§

PROGRESSIVE COUNTY MUTUAL §
INSURANCE COMPANY §
Defendant § HIDALGO COUNTY, TEXAS

PLAINTIFF’S REQUESTS FOR DISCLOSURES AND REQUEST FOR PRODUCTION TO
DEFENDANT PROGRESSIVE INSURANCE

TO: Defendant, Progressive Insurance

Please take notice that Plaintiff, pursuant to Rule 194 and Rule 197of the Texas Rules of
Civil Procedure serves these Requests for Disclosures and Request for Production. You must
answer these discovery requests fully, separately, in writing, and under oath, within fifty (50)
days after service of this notice. Your answers to these discovery requests may be offered into
evidence at the trial or arbitration of this matter. You are also under a duty to supplement your

answers to these discovery requests in accordance with the Texas Rules of Civil Procedure.

   
 

Respectfully itted,

LAW OFFICES OF , JR, P.C.

 

Bape Regn, Jy SBN: 16794798
Edw. iccone SBN: (420550
702 W/Expressway 83, Suite 100
Weslaco, Texas 78596

(956) 968-9556 Phone / (956) 447-0668 Fax
ATTORNEYS FOR PLAINTIFF

 
Case 7:19-cv-00357 Document 1-3 Filed on 10/10/19 in TXSD Page 15 of 16

CERTIFICATE OF SERVICE

A tue and correct copy of the above and foregoing Plaintiff's Requests for Disclosures

and Request for Production to Defendant has been served as an attachment to Plaintiffs’

Originat

 

 
Case 7:19-cv-00357 Document 1-3 Filed on 10/10/19 in TXSD Page 16 of 16

EXHIBIT A

REQUESTS FOR DISCLOSURES

Pursuant to Rule 194, you are requested to disclose, within the time period allowed under

the Tex. R. of Civ. Proc., the information or material described in Rute 194.2.

REQUESTS FOR PRODUCTION

REQUESTS FOR PRODUCTION NO. 1:
The entire claims/insurance files regarding the collision forming the basis of this suit in the

possession custody, and/or contro! of Defendant, and/or his agents, servants, employees and

insurance company and/or representative thereof.

RESPONSE:

 
